U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission File No. 000-53675 EXCLUSIVE APPAREL, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-5567127 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) Or organization) 11759 Crystal Avenue, Chino, CA 91710 (Address of Principal Executive Offices) (909) 465-1030 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes[X]No[] Aggregate market value of the voting common stock held by non-affiliates of the registrant as of January 25, 2011 was:$-0- Number of shares of our common stock outstanding as of January 25, 2011 is: 37,000,000 The Company has retained the services of Worldwide Stock Transfer Company to facilitate the processing of the stock certificates.Worldwide Stock Transfer Company is a registrar and transfer agency located at 4045 South Spencer Street, Suite 403, Las Vegas, Nevada 89119 having a telephone number of (702) 361-3033 State the number of shares outstanding of each of the issuer’s classes of common equity, as of January 25, 2011:37,000,000 shares of common stock. 2 PART I ITEM 1.DESCRIPTION OF BUSINESS GENERAL Exclusive Apparel, Inc., Inc. (“Company”) was incorporated in the State of Nevada on September 8, 2006. Exclusive Apparel, Inc., Inc. is a developmental stage company with a principal business objective of offering premium baseball cap type headwear for women with exquisite taste and extravagant appetites as exclusive accessories to differentiate themselves.Exclusive Apparel, Inc is committed to producing exclusive baseball-type caps that are stylish and unique that caters to a more progressive clientele.The Company will focus on baseball hat type headwear before it expands to belts, handbags and other similar accessories. Exclusive Apparel, Inc. is a development stage company that has not significantly commenced its planned principal operations. Exclusive Apparel, Inc. operations to date have been devoted primarily to startup and development activities, which include the following: 1. Formation of the Company; 2. Development of the Exclusive Apparel, Inc. business plan; 3. Conducted research on potential markets; 4. Identified contract designer, graphic artist, sewing manufacturer, screen printer and embroider to design and manufacturer our products. 5. Formulated multi-faceted marketing plan and marketing campaign in an effort to introduce our products to the market on a broader scope; 6. Formulated pilot programs for prospective markets; 7. Finalized sketches and chose fabric and materials for initial pilot production; 8. Identified appropriate distribution channels utilizing independent sales representatives and middlemen. Exclusive Apparel, Inc., Inc. is attempting to become operational. In order to generate revenues, Exclusive Apparel, Inc. must address the following areas: 1. Develop and Implement a Marketing Plan: In order to penetrate our targeted market, Exclusive Apparel, Inc. will use a multi-faceted marketing plan that includes a high-end website, exclusive catalogs, and a target specific marketing campaign directed to design consultants that cater to celebrities and higher-end income clients. Phase II of the marketing effort will commence once we have gained recognition among celebrities and the more affluent fashionable consumer.The phase II plan will consist of exploiting the appropriate distribution channels using independent representatives who are experienced in accessory sales to high-end boutiques and upscale department stores. These independent representatives work as middlemen between Exclusive Apparel and the retailer.They are aggressive in that they will go directly to the retailers, work applicable trade shows, send samples and CAD sheets, and work directly with other accessory representatives to penetrate their desired retail accounts.Independent Representatives are paid a commission that is typically 15% plus expenses.Sales representatives will have a set monthly budget for samples and supplies provided by Exclusive Apparel, Inc. 2. Tailoring our website: Exclusive Apparel, Inc. has secured a web site domain located at www\\exclusiveapparel.biz.The site is currently under construction and upon securing additional funding, the Company has plans to enhance the web site. Since our inception on September 8, 2006 to December 31, 2010, the Company did not generate any revenues and has incurred a cumulative net loss of $261,815.The Company has been unable to raise the necessary capital in order to implement its business and it is necessary for the Company to review other business models and opportunities in order to continue as a going concern.There can be no assurance that we will be able to raise any capital or find a business opportunity that will allow the Company to become operational.As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in this Form 10-K. 3 Exclusive Apparel, Inc. currently has one officer and one director. This individual allocates time and personal resources to Exclusive Apparel, Inc. on a part-time basis. As of the date of this report, Exclusive Apparel, Inc. has 37,000,000 shares of $0.001 par value common stock issued and outstanding. Exclusive Apparel, Inc.’s fiscal year end is December 31. EMPLOYEES We have no full time employees.Georgette Mathers, our President, Secretary and Treasurer has agreed to allocate a portion of her time to our activities without compensation. ITEM 2.DESCRIPTION OF PROPERTY Exclusive Apparel, Inc. uses an administrative office located at 11759 Crystal Ave., Chino, CA 91710. The office space is free of charge and no lease exists. There are currently no proposed programs for the renovation, improvement or development of the facilities currently use. Exclusive Apparel, Inc. management does not currently have policies regarding the acquisition or sale of real estate assets primarily for possible capital gain or primarily for income. Exclusive Apparel, Inc. does not presently hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities. ITEM 3.LEGAL PROCEEDINGS There is no litigation pending or threatened by or against us. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS On December 31, 2010, there were twenty-nine (29) shareholders of record of our common stock.Our shares of common stock have never been traded on any recognized stock exchange. DIVIDENDS We intend to retain future earnings to support our growth.Any payment of cash dividends in the future will be dependent upon: the amount of funds legally available therefore; our earnings; financial condition; capital requirements; and other factors which our Board of Directors deems relevant. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Plan of Operation On February 27, 2007 we received approval from the Securities and Exchange Commission of our Registration Statement on Form SB-2 wherein we registered 15,000,000 shares of our $.001 common stock in order to raise $150,000 as our initial capital prior to filing an application with the NASD on Form 211 to be listed on a public exchange.To date we have raised $147,000 and our application to the NASD on Form 211 was approved.The Company now trades on the OTC:BB under the symbol EXLA. Results of Operation We did not have any operating income from inception (September 8, 2006) through December 31, 2010.For the year ended December 31, 2010, we recognized a net loss of $29,483, representing the Company’s accrual of general and administrative expenses incurred during the year.Expenses for the year were comprised of costs mainly associated with legal, accounting, and office supplies. Liquidity and Capital Resources At December 31, 2010, we had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses. 4 ITEM 8.FINANCIAL STATEMENTS Our financial statements, together with the report of auditors, are as follows: 5 EXCLUSIVE APPAREL, INC. FINANCIAL STATEMENTS AS OF DECEMBER 31, 2010 Exclusive Apparel, Inc. Financial Statements Table of Contents Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) F-4 STATEMENTS OF CASH FLOWS F-5 FOOTNOTES TO THE FINANCIAL STATEMENTS F-6 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Exclusive Apparel, Inc. We have audited the accompanying balance sheets of Exclusive Apparel, Inc. as of December 31, 2010 and 2009, and the related statements ofoperations, stockholders’ equity (deficit) and cash flows for each of the years in the two-year period ended December 31, 2010 and for the period from inception date (September 8, 2006) through December 31, 2010. Exclusive Apparel, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Exclusive Apparel, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010 and for the period from date of inception (September 8, 2006) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, these conditions raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York February 9, 2011 F-1 EXCLUSIVE APPAREL, INC. (A Development Stage Company) BALANCE SHEETS ASSETS December 31, 2010 December 31, 2009 Current assets: Cash $
